Citation Nr: 1308110	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-42 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St.  Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD) and coronary artery disease (CAD).

2.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.  Finn, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to June 1955 and from January 1956 to October 1979.  He was awarded the Combat Infantry Badge (CIB).

These matters come to the Board of Veterans' Appeals (Board) from June 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St.  Petersburg, Florida.  The Veteran requested a hearing, but later cancelled this request in July 2010.

The Board reopened the claim for service connection for hypertension in May 2012 and remanded the service connection claims for hypertension and diabetes for further development.

A review of his electronic ("Virtual VA") paperless claims file reflects additional treatment records dated from June 1999 to May 2012.  Instead of paper, a highly secured electronic repository is used in the Virtual VA System to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a claim for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of the claims should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not currently have diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A.  §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp.  2012); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA (Veterans Claim Assistance Act), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed.  Reg.  23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for diabetes in the June 2009 rating decision, he was provided notice of the VCAA in September 2008.   An additional VCAA letter was sent in August 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claim, with subsequent re-adjudication in a November 2012 Supplemental Statement of the Case (SSOC).  Dingess v. Nicholson, 19 Vet.App.  473 (2006); Pelegrini v. Principi, 18 Vet.App.  112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir.  2006).

The Veteran has been afforded VA examinations in April 2009 and May 2012 in connection with his claim for service connection for diabetes.  The duty to assist has been met and the RO/AMC has substantially completed the May 2012 remand directives.  Dyment v. West, 13 Vet.App.  141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes partial service treatment records (STRs), service personnel records, VA outpatient treatment reports, VA examinations, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  In fact, the Veteran stated that he had no other information or evidence to submit to VA.   (See September 2008 VCAA Notice Response).  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.   The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  There is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.   See Soyini v. Derwinski, 1 Vet.App.  540, 546 (1991); Sabonis v. Brown, 6 Vet.App.  426, 430 (1994).   All pertinent due process requirements have been met.  See 38 C.F.R.  § 3.103 (2012).


Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.  Cir.  2004); see also Caluza v. Brown, 7 Vet.App.  498 (1995).

Under 38 C.F.R.  § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Gober, 10 Vet.App.  488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App.  296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson v. West, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R.  § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A.  §§ 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.

Any Veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A.  § 1154(b); 38 C.F.R.  § 3.304(d).  

These provisions, however, deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required.  In other words, the above-cited provisions do not presumptively establish service connection for a combat Veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet.App.  155, 162 (1997); Libertine v. Brown, 9 Vet.App.  521, 524 (1996).  The Veteran has combat status.  Accordingly, 38 U.S.C.A.  § 1154(b) and 38 C.F.R.  § 3.304(d) are for application in this case.

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A.  § 1116(f); 38 C.F.R.  § 3.307(a)(6)(iii).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R.  § 3.307(a)(6)(ii).

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  A presumption of service connection based on Agent Orange exposure, however, is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  38 U.S.C.A.  § 1116(a)(2); 38 C.F.R.  § 3.309(e).  Chloracne or other acneform disease consistent with chloracne must manifest to a degree of ten percent or more within one year after the last date of exposure to an herbicide agent.  38 C.F.R.  § 3.307(a)(6).

The Veteran has verified service in Vietnam.  Therefore, exposure to herbicides is conceded.  (See DD Form 214).

The Veteran asserts that he has diabetes mellitus related to herbicide exposure during service in Vietnam.

The STRs are silent for complaints, diagnosis, or treatment of diabetes in service.  The September 1979 separation examination showed a normal endocrine system with no clinical findings.  The urinalysis was negative for albumin and sugar.  

Post-service treatment records do not reflect any diagnosis of diabetes.  Hemoglobin profiles dated in January 2005, January 2006, November 2006, and February 2007 were normal.  An April 2008 VA treatment record reflects that the Veteran replied "no" to whether he had diabetes.  A March 2009 VA treatment record noted "borderline diabetic."

In April 2009, a VA examiner commented that review of the claims file revealed that a discharge summary from hospitalization in June 2006 showed a blood glucose of 104, which did not establish a diagnosis of diabetes by criteria of the American Diabetes Association (requiring a fasting blood glucose of 126 or greater or postprandial glucose of 200 or greater).  The claims file contained admission records to Tallahassee Memorial Hospital beginning April 8, 2009, when nonfasting blood glucose was 106 indicating some glucose intolerance but not diagnosis of diabetes mellitus.  The Veteran received Decadron IV in the Emergency Room and Solu-Medrol on a regular basis while hospitalized for treatment of an exacerbation of chronic obstructive pulmonary disease resulting in elevated fasting blood glucose of 209 on April 9, 2006, which the examiner opined did not establish diagnosis of diabetes mellitus because the Veteran was receiving intravenous steroids which raise glucose levels.  

The examiner also noted that a hospital admission record in April 2008 showed a non-fasting blood glucose of 106 indicating some glucose intolerance but not a diagnosis of diabetes mellitus.  In addition, the examiner commented that a November 2008 VA treatment record showed that all fasting blood glucose levels were below 126 until a recording of 130 on blood drawn on November 13, 2008.  The examiner found that this could not be confirmed as a fasting specimen and was the only blood glucose found above 126.  Thus, the examiner determined that the diagnosis of diabetes mellitus was not established by objective documentation, and would require several blood glucose levels being above 126 in the fasting state or several blood glucose levels being above 200 in the postprandial state.  Last, the examiner stated that examination of the Veteran was not indicated.

The Veteran had a VA Diabetes Mellitus Disability Benefits Questionnaire (DBQ) in May 2012.  The examiner stated that the Veteran does not meet the criteria for a diagnosis of diabetes and had no recognized complications of diabetes mellitus.  He noted that a recent A1C test was 5.8% in March 2012.  The VA examiner stated that diagnostic testing was not clinically indicated at that time and found no objective evidence of a claimed condition.  

Although the May 2012 VA examiner did not perform fasting glucose labs as requested in the Board's May 2012, remand for an additional VA examination is not required.  The DBQ form indicates that if laboratory test results are in the medical record, repeat testing is not required.  In this section, the examiner noted the recent A1C test of 5.8% in March 2012.  He also stated that diagnostic testing was not clinically indicated at this time.  Thus, the examiner reviewed recent testing (generally used to make a diagnosis of diabetes mellitus) that was already of record and determined that additional testing was not warranted.  The purpose of the testing requested by the Board was accomplished by a different, contemporaneous test (A1C), such that fasting glucose labs were not required.  In short, appropriate diagnostic testing was completed and an adequate medical opinion as to the presence of diabetes was provided.

The medical evidence of record shows that there is no present diagnosis of diabetes.  Although a previous medical record indicated a finding of "borderline diabetic," there was no confirmed diagnosis of diabetes mellitus of record.  The Veteran was subsequently examined for diabetes mellitus, which was not clinically evident.  (See April 2009 and May 2012 VA examinations).  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed.  Cir.  1998); Degmitech v. Brown, 104 F.3d 1328 (Fed.  Cir.  1997); Brammer v. Derwinski, 3 Vet.App.  223 (1992); Rabideau v. Derwinski, 2 Vet.App.  141 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet.App.  319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

The Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet.App.  429, 433 (1995); Wood v. Derwinski, 1 Vet.App.  190 (1991).

The preponderance of the competent and credible evidence shows that the Veteran does not have a diagnosis of diabetes mellitus.  In making this determination, the Board finds it significant that the only evidence of record indicating a diagnosis of diabetes mellitus is the Veteran's assertions.  The Veteran is competent to report that he has continued to experience observable symptoms (i.e., frequent urination, unexplained weight loss, dry skin, etc.) since service.  See Barr v. Nicholson, 21 Vet.App.  303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.  Cir.  2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed.  Cir.  Sept.  14, 2009); Layno v. Brown, 6 Vet.App.  465 (1994) (competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.).  To the extent the Veteran has observable symptoms, the Board finds that the Veteran's reports are credible as there is no reason shown to doubt his credibility, in this regard.

However, although the Veteran contends that he has diabetes, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R.  § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  A diagnosis of diabetes requires more extensive medical knowledge and/or testing by a medical professional.  Therefore, the Veteran's self diagnosis is not as probative as the medical evidence of record.  By contrast, the Board finds the April 2009 and May 2012 VA examinations showing that there was no evidence of diabetes mellitus to be more probative as to the existence of a present disability than the Veteran's statements of diagnosis.

A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  There is no evidence that the Veteran has a confirmed diagnosis of diabetes.  With respect to the claim that he has symptoms without an underlying pathology to which the complaints can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App.  282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.  Cir.  2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

As such, after weighing and balancing the evidence of record, the preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of diabetes mellitus related to his military service.  See 38 U.S.C.A.  § 1131.  Accordingly, the Board finds that the criteria for service connection are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A.  § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed.  Cir.  1997).


ORDER

Service connection for diabetes mellitus, to include as a result of herbicide exposure, is denied.


REMAND

Pursuant to the May 2012 remand, the Veteran had a VA Hypertension Disability Benefits Questionnaire (DBQ) in May 2012.  The Veteran told the VA examiner that "[i]n 1973; my wife was diagnosed with cancer; died of cancer while I was still in military; after that I went crazy my BP was high.  I don't remember how long it was high and if needed medication to control it.  Not sure when the docs finally told me I have HTN and started me on medications.  In 1991, I had my first MI, last one was 4 months ago.  PTSD is now controlled with meds." The VA examiner stated that the Veteran's hypertension was not caused by or a result of any in-service disease, event, or injury.  He further stated that his current hypertension was not caused by or aggravated by or a result of his CAD or PTSD.  His rationale was premised on available medical records, medical literature, and clinical experience.  He stated that VA FORM 21-2507 showed that the Veteran was in the military from January 26, 1956 to October 31, 1979.  Available STRs showed normal BP reading.  The blood pressure readings were 128/70 in June 1955; 128/70 in April 1965; 130/70 in September 1979; and 118/80 on retirement examination.  He further stated that 20 years after discharge from military service CPRS records showed that the Veteran was diagnosed with hypertension (Vet's first VA encounter was on July 20, 1999, Coumadin Clinic with subsequent PCP encounter on August 25, 1999 with a blood pressure reading of 107/68).  The examiner concluded that there was no objective evidence of claimed condition "hypertension" onset in the military service or shortly after discharge from military service.  He stated that to the best of my knowledge there was no available medical literature to support cause, effect relationship, and aggravation if any between the claim condition "hypertension" and the Veteran's service connected disability mentioned in this report "coronary artery disease" or "PTSD."

The VA examiner's rationale is flawed because it is based on a factual inaccuracy in that he stated that the Veteran was diagnosed with hypertension in 1999.   The medical evidence of record suggests that the Veteran has been diagnosed with hypertension since, at least, May 1992.  In addition, the examiner did not provide an opinion as to whether the Veteran's hypertension was related to his in-service Agent Orange exposure.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet.App.  303 (2007).   Thus, an addendum to the May 2012 VA examination is required.

As the case must be remanded for the foregoing reason, and recent VA treatment records should be obtained, as well as any records dated prior to May 1992.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's treatment records for hypertension from the Tallahassee, Lake City, and Gainesville VA treatment facilities, dated prior to May 1992 and since May 2012.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Thereafter, obtain and addendum to the May 2012 VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.

The examiner should provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include his exposure to Agent Orange during his service in Vietnam.  In providing this opinion, the examiner should acknowledge the Veteran's lay statements that his hypertension was aggravated during his wife's cancer treatment in the military in 1973, as well as the blood pressure readings recorded in the post-service VA treatment records dated in 1992 and 1993.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by his CAD or his PTSD.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was aggravated (meaning chronically worsened) by his CAD or his PTSD.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  After the requested opinion has been provided, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a SSOC and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App.  369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2012).



______________________________________________
P.M.  DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


